DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/052603 filed 02/07/2017, which claims benefit of the German Application No. DE102016102322.1, filed 02/10/2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-4, and 6 under 35 U.S.C. § 103 over Vehof (U.S. Patent No. 8,613,819) in view of Hagele (DE-102008063985-B4) have been fully considered but are not persuasive.
Applicant argues that there is no teaching or suggestion within the combination of Vehof and Hagele of the claimed method, including detaching a blank from a sheet steel band composed of a hardenable steel alloy, and heating the unformed blank to a temperature greater than Ac3. The examine respectfully disagrees and points out the following. Vehof, in review of known methods and processes teaches “One example of this, particularly for automotive bodies, is components comprised of sheet steel with a strength - depending on the alloy composition - in a range of 1000 to 2000 MPa. In order to achieve such high strengths in the component, it is known to cut corresponding blanks from sheets, heat the blanks to a temperature higher than the austenitizing temperature, and then to form the component in a press; during the forming process, a rapid cooling is simultaneously executed in order to harden the material” (column 1, lines 37-45).
Applicant argues that within Vehof, there is no heating of a blank that was not previously cold-formed and then later heated up. The examiner respectfully disagrees and points out that several areas within Vehof teach this feature. Specifically, the process of Vehof is also described as being fundamentally possible to be used to “form or bend certain parts of the component in the hot state” (column 10, lines 20-22). Furthermore, as stated above, Vehof teaches in a review of known methods that blanks are conventionally heated to a temperature higher than Ac3 and then formed within a press (column 1, lines 37-45). 

Citation of Relevant Prior Art
U.S. 2016/0193645. 01/06/2015, Sanders et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/076,975 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recited nearly identical subject matter as shown below within Table I. Within Table I is a comparison of Claim 1 of both applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table I
Application: 16/076,923
Claim Set Dated 11/11/2021
Claim 1
Application: 16/076,975
Claim Set Dated 10/26/2021
Claim 1
A method for press hardening sheet steel components, the method comprising:
A method for press hardening a sheet steel component, the method comprising:
detaching a blank from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band; 
heating the blank, which is unformed, to a temperature greater than Ac3;
heating the blank, which is unformed, to a temperature greater than Ac3; 
after the heating of the blank, inserting the blank into a forming tool having a mold cavity; and
after the heating of the blank, inserting the blank into a forming tool;
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming,
after the inserting of the blank into the forming tool, forming the blank in the forming tool; and hardening the blank in the forming tool at an end of the forming of the blank, 
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir is present in at least one of the following areas:
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid is injected into or aspirated from…
adjacent to a drawing edge of the forming tool; and in other contact regions outside of the drawing edge; 
…points that are subjected to tensile strain,
such that second-order microcracks are inhibited from forming in the blank during the forming and hardening. 
such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening. 


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/074,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recited nearly identical subject matter as shown below within Table II. Within Table II is a comparison of Claim 1 of both applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table II
Application: 16/076,923
Claim Set Dated 11/11/2021
Claim 1
Application: 16/074,303
Claim Set Dated: 01/07/2022
Claim 1
A method for press hardening sheet steel components, the method comprising:
A method for press hardening a sheet steel component, the method comprising:
detaching a blank from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
cutting a blank out from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
heating the blank, which is unformed, to a temperature greater than Ac3;
austenitizing the blank, which is unformed, by heating it to a temperature greater than Ac3;
after the heating of the blank, inserting the blank into a forming tool having a mold cavity; and
after the austenitizing of the blank, inserting the blank into a forming tool;
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming,
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming;
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, 
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir is present in at least one of the following areas:
wherein during both the forming of the blank and the hardening of the blank, pure oxygen is supplied:
adjacent to a drawing edge of the forming tool; and in other contact regions outside of the drawing edge; 
-in and/or adjacent to a positive radii and/or drawing edges; and/or
-in contact regions, 
such that second-order microcracks are inhibited from forming in the blank during the forming and hardening.
such that second-order microcracks are inhibited from forming in the blank during the forming and hardening. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited). 

Regarding Claim 1, Vehof teaches a method for press hardening sheet steel components, the method comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (column 1, lines 37-42). Vehof teaches heating the blank, which is unformed, to a temperature greater than Ac3 (column 1, lines 42-43). Vehof teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (column 1, lines 43-44). Vehof teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (column 1, lines 44-45). 
However, while Vehof in a separate embodiment teaches during the forming an hardening process, a fluid reservoir being present in at least adjacent to a drawing edge of the forming tool (column 9, lines 41-43; Figure 5, Char. No. 14), Vehof is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
With respect to the limitation of “…wherein in order to avoid second-order microcracks from forming in the sheet metal planks to be formed during the forming and a subsequent hardening…”, the examiner points out that if one uses the concepts of Hagele with the invention of Vehof, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Specifically, the examiner points out that Vehof teaches identical processing steps, e.g., Vehof teaches a method comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (column 1, lines 37-42); Vehof teaches heating the blank, which is unformed, to a temperature greater than Ac3 (column 1, lines 42-43); Vehof teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (column 1, lines 43-44); Vehof teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (column 1, lines 44-45). Vehof is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, however the examiner has presented Hagele of which teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). As such, Vehof in view of Hagele teach every aspect of the instant claims, therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 2, Vehof teaches entry of fluid taking place by means of a recess provided in the forming tool adjacent to the drawing edge, the fluid-containing reservoir comprising the recess and the fluid being supplied via this recess (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). 
However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
With respect to the limitation of “…which is dimensioned so that deep drawing is not negatively affected…”. The examiner points out that while Vehof does not explicitly teach this limitation it would have been obvious to do so as one of ordinary skill would not design or create a method that would negatively affect the produce in which it is intended to create. 
Regarding Claim 3, Vehof does not teach air being present in the recess and wherein entry of the oxygen-containing fluid is ensured by means of the air that is present in the recess. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21), thus Hagele teaches air being present in the recess and entry of the oxygen-containing fluid being ensured by means of the air being present in the recess. Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
Regarding Claim 4,Vehof teaches a recess being supplied with fluids from the forming tool side (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43).
However, Vehof does not teach an oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 6, Vehof teaches a fluid is supplied continuously (column 9, lines 40-43).
However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Sundgren (U.S. 2003/0090032, previously cited). 

Regarding Claim 5, Vehof in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Vehof nor Hagele teach a vacuum being applied to the recess. 
Sundgren teaches an apparatus and method for quenching thin-walled metal hollow casing (abstract). Sundgren teaches a substantially similar method as Vehof (paragraphs [0004]-[0015]). Sundgren teaches applying a vacuum to the recesses within a mold chamber (paragraphs [0005], [0017]). Sundgren teaches this processing aspect, in part, allows for improved process efficiency (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele with the concepts of Sundgren with the motivation of improving the process efficiency. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 11, Vehof in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Vehof does not teach an oxygen-containing fluid reservoir containing oxygen gas. 
Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the use of oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid reservoir containing an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited).

Regarding Claim 1, Sobe teaches a method for forming components for vehicle bodies (abstract). Sobe teaches a method for press hardening sheet steel components comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (paragraph [0033]). Sobe teaches heating the blank, which is unformed, to a temperature greater than Ac3 (paragraph [0033]). Sobe teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (paragraph [0033]). Sobe teaches after the inserting of the blank into the forming tool having a mold cavity, forming the blank in the forming tool (paragraph [0033]). Sobe teaches hardening the blank in the forming tool at an end of the forming of the blank (paragraph [0033]). Sobe teaches wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (paragraph [0010]). 
However, Sobe is silent to wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, or in other contact regions outside of the drawing edge, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe with the concepts of Hagele with the motivation of very sensitively adjusting a blanks properties. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele with the teachings of Sobe, one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Sobe teaches a method for press hardening sheet steel components comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (paragraph [0033]). Sobe teaches heating the blank, which is unformed, to a temperature greater than Ac3 (paragraph [0033]). Sobe teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (paragraph [0033]). Sobe teaches after the inserting of the blank into the forming tool having a mold cavity, forming the blank in the forming tool (paragraph [0033]). Sobe teaches hardening the blank in the forming tool at an end of the forming of the blank (paragraph [0033]). Sobe teaches wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (paragraph [0010]). Sobe is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, however the examiner has presented Hagele of which teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). As such, Sobe in view of Hagele teach every aspect of the instant claims, therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Vehof (U.S. Patent No. 8,613,819, previously cited).

Regarding Claim 2, Sobe in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen taking place by means of a recess provided in the forming tool adjacent to a drawing edge, which is dimensioned so that deep drawing is not negatively affected and the oxygen-containing fluid-containing reservoir comprising the recess and the oxygen-containing fluid being supplied via this recess
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches entry of fluid taking place by means of a recess provided in the forming tool adjacent to the drawing edge, the fluid-containing reservoir comprising the recess and the fluid being supplied via this recess (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
With respect to the limitation of “…which is dimensioned so that deep drawing is not negatively affected…”. The examiner points out that while Sobe, Hagele, and Vehof do not explicitly teach this limitation it would have been obvious to do so as one of ordinary skill would not design or create a method that would negatively affect the produce in which it is intended to create. 
Regarding Claim 3, Sobe does not teach air being present in the recess and wherein entry of the oxygen-containing fluid is ensured by means of the air that is present in the recess. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21), thus Hagele teaches air being present in the recess and entry of the oxygen-containing fluid being ensured by means of the air being present in the recess. Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
Regarding Claim 4, Sobe is relied upon for the reasons given above in addressing Claims 1, and 2. However, Sobe does not teach wherein the recess is supplied with oxygen or an oxygen-containing fluid from the forming tool side. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a recess being supplied with fluids from the forming tool side (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
Regarding Claim 6, Sobe is relied upon for the reasons given above in addressing Claim 1. However, Sobe does not teach wherein an oxygen-containing fluid is supplied continuously from an oxygen-containing fluid reservoir. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a fluid is supplied continuously (column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited), and Vehof (U.S. Patent No. 8,613,819, previously cited) as applied to claim 2, and further in view of Sundgren (U.S. 2003/0090032, previously cited). 

Regarding Claim 5, Sobe in view of Hagele and Vehof are relied upon for the reasons given above in addressing claim 2. However, none of the references teach a vacuum being applied to the recess. 
Sundgren teaches an apparatus and method for quenching thin-walled metal hollow casing (abstract). Sundgren teaches a substantially similar method as Vehof (paragraphs [0004]-[0015]). Sundgren teaches applying a vacuum to the recesses within a mold chamber (paragraphs [0005], [0017]). Sundgren teaches this processing aspect, in part, allows for improved process efficiency (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele and Vehof with the concepts of Sundgren with the motivation of improving the process efficiency. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 11, Sobe in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Sobe does not teach an oxygen-containing fluid reservoir containing oxygen gas. 
Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the use of oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid reservoir containing an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited). 

Regarding Claim 1, Larsson teaches a press hardening plant and a method of press hardening a steel sheet blank (abstract). Larsson teaches detaching a blank from a steel sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (Figure 1). Larsson teaches heating the blank, which is unformed, to a temperature greater than Ac3 (Figures 1-2; paragraph [0010]). Larsson teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (Figures 1-2; paragraph [0010]). Larsson teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (Figures 1-2; paragraph [0010]). Larsson teaches hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (Figures 1-2; paragraph [0010]). 
However, Larsson is silent to wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, or in other contact regions outside of the drawing edge, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the concepts of Hagele with the motivation of very sensitively adjusting a blanks properties. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, with the teachings of Larsson, one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Larsson teaches detaching a blank from a steel sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (Figure 1). Larsson teaches heating the blank, which is unformed, to a temperature greater than Ac3 (Figures 1-2; paragraph [0010]). Larsson teaches after the heating of the blank, inserting the blank into a forming tool having a mold cavity (Figures 1-2; paragraph [0010]). Larsson teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (Figures 1-2; paragraph [0010]). Larsson teaches hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (Figures 1-2; paragraph [0010]). Larsson is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir being present in at least adjacent to a drawing edge of the forming tool, however the examiner has presented Hagele of which teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). As such, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Vehof (U.S. Patent No. 8,613,819, previously cited).

Regarding Claim 2, Larsson in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen taking place by means of a recess provided in the forming tool adjacent to a drawing edge, which is dimensioned so that deep drawing is not negatively affected and the oxygen-containing fluid-containing reservoir comprising the recess and the oxygen-containing fluid being supplied via this recess
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches entry of fluid taking place by means of a recess provided in the forming tool adjacent to the drawing edge, the fluid-containing reservoir comprising the recess and the fluid being supplied via this recess (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
With respect to the limitation of “…which is dimensioned so that deep drawing is not negatively affected…”. The examiner points out that while Larsson, Hagele, and Vehof do not explicitly teach this limitation it would have been obvious to do so as one of ordinary skill would not design or create a method that would negatively affect the produce in which it is intended to create. 
Regarding Claim 3, Larsson does not teach air being present in the recess and wherein entry of the oxygen-containing fluid is ensured by means of the air that is present in the recess. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21), thus Hagele teaches air being present in the recess and entry of the oxygen-containing fluid being ensured by means of the air being present in the recess. Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component. 
Regarding Claim 4, Larsson is relied upon for the reasons given above in addressing Claims 1, and 2. However, Larsson does not teach wherein the recess is supplied with oxygen or an oxygen-containing fluid from the forming tool side. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a recess being supplied with fluids from the forming tool side (Figure 5, Char. No. 14, column 12, lines 24-46; column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 
Regarding Claim 6, Larsson is relied upon for the reasons given above in addressing Claim 1. However, Larsson does not teach wherein an oxygen-containing fluid is supplied continuously from an oxygen-containing fluid reservoir. 
Vehof teaches a method for press hardening sheet steel components (abstract). Vehof teaches a fluid is supplied continuously (column 9, lines 40-43). Vehof teaches this feature, in part, allows for the production of hardened steel components in a distortion-free, dimensionally accurate manner (column 5, lines 23-27). However, Vehof does not teach an oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Vehof with the motivation of producing hardened steel components in a distortion-free, dimensionally accurate manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited), and Vehof (U.S. Patent No. 8,613,819, previously cited) as applied to claim 2, and further in view of Sundgren (U.S. 2003/0090032, previously cited). 

Regarding Claim 5, Larsson in view of Hagele and Vehof are relied upon for the reasons given above in addressing claim 2. However, none of the references teach a vacuum being applied to the recess. 
Sundgren teaches an apparatus and method for quenching thin-walled metal hollow casing (abstract). Sundgren teaches a substantially similar method as Vehof (paragraphs [0004]-[0015]). Sundgren teaches applying a vacuum to the recesses within a mold chamber (paragraphs [0005], [0017]). Sundgren teaches this processing aspect, in part, allows for improved process efficiency (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele and Vehof with the concepts of Sundgren with the motivation of improving the process efficiency. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited) as applied to claim 1, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 11, Larsson in view of Hagele are relied upon for the reasons given above in addressing claim 1. However, Larsson does not teach an oxygen-containing fluid reservoir containing oxygen gas. 
Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the use of oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid reservoir containing an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735